                                            Case 3:21-cv-05664-LB Document 5 Filed 07/26/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT

                                   9                               NORTHERN DISTRICT OF CALIFORNIA

                                  10                                        San Francisco Division

                                  11    ROBERTO FILHO,
                                                                                          Case No. 21-cv-05664-LB
                                  12                  Plaintiff,
Northern District of California
 United States District Court




                                  13            v.                                        REFERRAL FOR PURPOSE OF
                                                                                          DETERMINING RELATIONSHIP
                                  14    CHINATOWN COMMUNITY
                                        DEVELOPMENT CENTER, INC., et al.,
                                  15
                                                      Defendants.
                                  16

                                  17      Pursuant to Civil Local Rule 3-12(c), the court refers the above-titled case to United States

                                  18   Magistrate Judge Kandis A. Westmore, to consider whether the case is related to case number

                                  19   4:18-cv-00377-KAW.

                                  20

                                  21      IT IS SO ORDERED.

                                  22      Dated: July 26, 2021

                                  23                                                   ______________________________________
                                                                                       LAUREL BEELER
                                  24                                                   United States Magistrate Judge
                                  25

                                  26

                                  27

                                  28

                                       ORDER — No. 21-cv-05664-LB
